On Petition for Rehearing.
DENMAN, Circuit Judge.
My concurrence in the conclusion reached in this case and in denying the petition for rehearing should be expressed as follows:
The parties are agreed that the asparagus shipments, from the Golden State Company of the crop referred to in the telegram from appellee, include shipments of both asparagus tied in bunches and untied and loose in crates. Appellee’s telegraphic offer to appellants reads:
“Will confirm sale to H. Rothstein and Son all asparagus shipped from Golden State Asparagus Co.' up to and including Apr 10 34 $2 per crate f. o. b. cars Isleton providing satisfactory bank guarantee is given immediately that all drafts against shipments will be paid wire answer 801 Jones Avenue Oakland
“Geo N. Edwards Receiver
“Golden State Asp. Co.”
The guaranty to be given by appellants is a guaranty that “all drafts against shipments will be paid.” The guaranteed “shipments” obviously were to be “all asparagus shipped”; that is, both bunched and loose. There is no ambiguity in the phrase “all asparagus.” It would vary and not explain the proposal to prove the sender meant less than “all.”
Appellants’ purported telegraphic acceptance does not accept this offer. In effect, it makes a new proposal, namely, to guarantee only the shipments of “bunch” asparagus. It did not cover the loose asparagus of the appellee’s offer. It is as follows :
“Answering will arrange guarantee payments .all bunch asparagus price mentioned expect return San Francisco last this week or first next week don’t worry when we make deal with you will go through with same can draw up contract my arrival meantime figuring deal confirmed.
“M. H. Rothstein.”
Since the suit is based solely upon the claim that this exchange of telegrams constitute a contract, and since they do not constitute an offer and acceptance within the offer’s terms, there was nothing to go to the jury. It should have been instructed to bring in a verdict for the appellants-defendants.
Petition for rehearing denied.